DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the filed claims dated 3/3/2021.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu U.S. Patent 5,742,478 (hereinafter D1).
Regarding claim 1, D1 teaches a shell structure, comprising: 
a shell (1; figure 2) having an accommodating space (space inside 1; figure 2), wherein the accommodating space has an inner wall (lower side of 1; figure 2), and the inner wall has a first buckling portion (6; figure 3); and 
a shielding cover (41; figure 2) arranged in the accommodating space and having an outer wall (upper side of 41; figure 2), wherein the outer wall corresponds to the inner wall, and the outer wall has a second buckling portion (43; figure 2) corresponding to the first buckling portion (12; figure 2); wherein 
the first buckling portion and the second buckling portion are buckled (see figure 3) with each other to limit relative degrees of freedom of the shell and the shielding cover.

Regarding claim 2, D1 also teaches the shell structure according to claim 1, further comprising a first cover plate (2; figure 2) and a second cover plate (3; figure 2), wherein the shell has a first opening (see figure 2; opening corresponds to cover plate 2) and a second opening (see figure 3; opening corresponds to cover plate 3), and the first cover plate and the second cover plate respectively close the first opening and the second opening (see figure 2).

Regarding claim 3, D1 also teaches the shell structure according to claim 1, wherein one of the first buckling portion and the second buckling portion is a protrusion (figure 3; 6 is a protrusion), and the other is a recess (figure 2; 43 is a recess).

Regarding claim 4, D1 also teaches the shell structure according to claim 1, further comprising a heat sink (42; figure 2), wherein the heat sink is fixed to the shielding cover (41).

Regarding claim 5, D1 also teaches the shell structure according to claim 4, wherein the heat sink (42; figure 2) is located between (see figure 2) the inner wall and the outer wall, and the heat sink has a positioning portion (figure 2; the structure forming buckling portion 43) corresponding to the first buckling portion and the second buckling portion.

Regarding claim 6, D1 also teaches an electronic device, comprising: 
a shell (1; figure 2) having an accommodating space (space inside 1; figure 2), wherein the accommodating space has an inner wall (lower side of 1; figure 2), and the inner wall has a first buckling portion (6; figure 3); 
a shielding cover (41; figure 2) arranged in the accommodating space and having an outer wall (upper side of 41; figure 2), wherein the outer wall corresponds to the inner wall, and the outer wall has a second buckling portion (43; figure 2) corresponding to the first buckling portion; and 
a circuit board (4; figure 2) arranged within and enclosed (see figure 2) by the shielding cover, wherein the circuit board and the shielding cover are fixed (see figures 2-3) to each other; wherein 
the first buckling portion (6) and the second buckling portion are buckled (see figure 3) with each other to limit relative degrees of freedom of the shell and the shielding cover.
	
Regarding claim 7, D1 also teaches the electronic device according to claim 6, further comprising a first cover plate (2; figure 2) and a second cover plate (3; figure 2), wherein the shell has a first opening (see figure 2; opening corresponds to cover plate 2) and a second opening (see figure 3; opening corresponds to cover plate 3), and the first cover plate and the second cover plate respectively close the first opening and the second opening (see figure 2).

Regarding claim 8, D1 also teaches the electronic device according to claim 6, wherein one of the first buckling portion and the second buckling portion is a protrusion (figure 3; 6 is a protrusion), and the other is a recess (figure 2; 43 is a recess).

Regarding claim 9, D1 also teaches the electronic device according to claim 6, further comprising a heat sink (42; figure 2), wherein the heat sink is fixed to the shielding cover (41).

Regarding claim 10, D1 also teaches the electronic device according to claim 9, wherein the heat sink (42) is located between the inner wall and the outer wall, and the heat sink has a positioning portion (figure 2; the structure forming buckling portion 43) corresponding to the first buckling portion and the second buckling portion.

				Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
December 17, 2022